Citation Nr: 0914141	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-36 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for dyshidrotic eczema 
of the hands and feet, claimed as a skin disorder, to include 
as due to an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117 (West 2002).

2.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 
2002).

3.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active military service from February 1987 to 
May 1992, and subsequent service as a member of the Oregon 
Army National Guard.  He served in Southwest Asia during the 
Persian Gulf War from January 1991 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision, of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for tinnitus; 
dyshidrotic eczema of the hands and feet, claimed as a skin 
disorder; hypertension; tension/stress headaches; left knee 
strain with degenerative joint disease, status post tibia 
fracture and reconstruction; right knee strain with 
degenerative joint disease; bilateral hip strains; and 
arthritis of the back.  A notice of disagreement was filed in 
June 2005, a statement of the case was issued in September 
2006, and a substantive appeal was received in October 2006.  
On December 24, 2008, the Board issued a decision denying 
entitlement to service connection for tinnitus disability; 
entitlement to service connection for dyshidrotic eczema of 
the hands and feet, claimed as a skin disorder, to include as 
due to an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117; and, entitlement 
to service connection for hypertension, to include as due to 
an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.  That portion of 
the December 2008 Board decision addressing these three 
issues has been vacated in a separate Board decision.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2008).  The 
Veteran presented testimony at a Board hearing in January 
2009 with regard to the issues of entitlement to service 
connection for tinnitus disability, skin disability, and 
hypertension; the transcript is of record.

The December 24, 2008, Board decision also remanded the 
following five issues:  entitlement to service connection for 
tension/stress headaches, to include as due to an undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117; entitlement to service connection for 
left knee strain with degenerative joint disease, status post 
tibia fracture and reconstruction, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117; entitlement to service 
connection for right knee strain with degenerative joint 
disease, to include as due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117; entitlement to service connection for bilateral hip 
strains, to include as due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117; and, entitlement to service connection for arthritis 
of the back, to include as due to an undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.  The Board directs the RO's attention to the fact 
that the remand portion of the December 24, 2008, Board 
decision has not been vacated, and the RO/Appeals Management 
Center (AMC) should proceed with such remand instructions.

The issue of entitlement to service connection for tinnitus 
disability is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1.  The Veteran had active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The Veteran's skin disorder has been attributed to a 
known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
and there is no competent medical evidence of a nexus between 
the diagnosed disability to which these symptoms have been 
related and service.

3.  The Veteran's hypertension has been attributed to a known 
clinical diagnosis (and not to undiagnosed illness or other 
medically unexplained chronic multi-symptom illness), and 
there is no competent medical evidence of a nexus between the 
diagnosed disability to which these symptoms have been 
related and service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
dyshidrotic eczema of the hands and feet, claimed as a skin 
disorder, claimed as due to undiagnosed illness or other 
qualifying chronic disability have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

2.  The criteria for entitlement to service connection for 
hypertension, claimed as due to undiagnosed illness or other 
qualifying chronic disability have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in September 
2004.  The letter predated the May 2005 rating decision.  See 
id.  The VCAA letter notified the Veteran of what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The September 2004 letter has clearly advised the 
Veteran of the evidence necessary to substantiate his claims. 

In October 2008, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for skin disability 
and hypertension, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA 
medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in September 2005.  The examination 
report obtained is thorough and contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of entitlement to service connection for skin 
disability and hypertension on appeal.

Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cardiovascular-renal diseases 
including hypertension, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2).  The Board notes that the Veteran was 
not provided notice of the revised legal authority.  However, 
as the Veteran's disabilities have been attributed to a known 
clinical diagnosis (and not to undiagnosed illness or other 
medically unexplained chronic multi-symptom illness), there 
is no possibility of prejudice to the Veteran.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75669 (2006).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g)..

The Veteran contends that he has a skin disorder and 
hypertension which are related to his service in the Persian 
Gulf.  In this case, the Veteran served in the Southwest Asia 
Theater of Operations from January 1991 to May 1991.  
Consequently, as noted by the Board previously, he is a 
Persian Gulf War Veteran within the meaning of the applicable 
statute and regulation.  The Board must therefore determine 
whether the skin disorder and hypertension for which the 
Veteran claims service connection can be classified as a 
"qualifying chronic disability" that became manifest either 
during the Veteran's Persian Gulf War service or to a degree 
of 10 percent or more after separation from service.

Dyshidrotic eczema of the hands and feet, claimed as a skin 
disorder

At his August 1987 enlistment examination, the Veteran was 
noted to have mild acne of the face.

During a February 2005 VA examination, the Veteran reported 
that he was around smoke from burning oil wells as well as 
some burning vehicles.  He stated that he did not have any 
health problems while in the Persian Gulf but when he 
returned to Germany he developed hives of his skin, which 
resolved.  Subsequently, he developed some dyshidrotic eczema 
on his hands, and more recently on his feet.  It was not 
clear when the onset of this actually was.  The examiner 
stated that while he reviewed the claims file, there were no 
medical records available for review where he was able to 
find this condition while the Veteran was in the service.  
The examiner noted that dyshidrotic eczema of the hands and 
feet was a specific disease entity and not a symptom of an 
undiagnosed illness.

As the February 2005 VA examiner explained his opinion based 
on a review of the claims file and his examination of the 
Veteran, and explained the reasons for his conclusions in 
light of this evidence, the Board finds that this opinion - 
that dyshidrotic eczema of the hands and feet was a specific 
disease entity and not a symptom of an undiagnosed illness - 
is probative of the medical nexus question.  Prejean v. West, 
13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Significantly, neither the Veteran 
nor his representative has presented, identified, or even 
alluded to the existence of any contrary medical opinion 
supporting that his skin disorder, is, in fact, due to 
undiagnosed illness or medically unexplained chronic 
multisymptom illness.

Thus, as the Veteran's skin disorder has been attributed to a 
known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
the Board finds that service connection pursuant to the 
provisions of 38 U.S.C.A. § 1117 is precluded.

Moreover, the record presents no basis for a grant of service 
connection for the diagnosed disability to which the 
Veteran's skin disorder has been related.  See 38 U.S.C.A. § 
1113(b) (nothing in 38 U.S.C.A. § 1117 prevents the grant of 
service connection on a direct incurrence basis); 38 C.F.R. § 
3.303.  The Veteran's service treatment records reflect that 
he had mild acne on his face.  The service treatment records 
were negative for skin disorders of the hand or feet and the 
February 2005 VA examiner stated that there were no medical 
records available for review where he was able to find this 
condition while the Veteran was in the service.  In addition, 
there is no medical evidence of a nexus between the 
dyshidrotic eczema on his hands and feet and service, and 
neither the Veteran nor his representative has identified or 
alluded to the existence of any such evidence.

Hypertension

The Veteran asserts that service connection is warranted for 
hypertension as a result of his exposure to environmental 
hazards during the Gulf War.

There is no separation examination report or any other 
evidence to show hypertension in service.  In May 1987, the 
Veteran's blood pressure was 120/60 (systolic/diastolic).  A 
June 1990 treatment note shows treatment for a viral 
syndrome; at that time, blood pressure was reported to be 
148/106.  Blood pressure readings on subsequent occasions 
were all lower than the June 1990 reading.  Service treatment 
records do not show a diagnosis of hypertension. 

Looking to posts-service evidence, a November 1998 treatment 
note indicated that the Veteran had been receiving treatment 
for hypertension.

During the February 2005 VA examination, the Veteran reported 
that he had hypertension which reached diagnostic range in 
1996.  A review of the service treatment records showed that 
at the time of the separation physical in the report of 
medical history form, the Veteran reported that he had never 
had high blood pressure and the examiner was not able to find 
any blood pressure readings in the diagnostic range for 
hypertension.  The examiner stated that he found no evidence 
that the Veteran's hypertension had its onset in the 
military.  The Veteran did have obesity, and his hypertension 
was likely related to this.  The examiner concluded that the 
Veteran's hypertension was a distinct disease entity and not 
a symptom of an undiagnosed illness.

As the February 2005 VA examiner explained his opinion based 
on a review of the claims file and his examination of the 
Veteran, and explained the reasons for his conclusions in 
light of this evidence, the Board finds that this opinion - 
that hypertension was a specific disease entity and not a 
symptom of an undiagnosed illness - is probative of the 
medical nexus question.  Prejean v. West, 13 Vet. App. 444, 
448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  Significantly, neither the Veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion supporting that 
his hypertension, is, in fact, due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.

Thus, as the Veteran's hypertension has been attributed to a 
known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
the Board finds that service connection pursuant to the 
provisions of 38 U.S.C.A. § 1117 is precluded.

Moreover, the record presents no basis for a grant of service 
connection for the diagnosed disability of hypertension.  See 
38 U.S.C.A. § 1113(b) (nothing in 38 U.S.C.A. § 1117 prevents 
the grant of service connection on a direct incurrence 
basis); 38 C.F.R. § 3.303.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm).

The first showing of a diagnosis of hypertension following 
service was in November 1998, 6 years after his discharge 
from service.  This fact weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
one elevated reading during service appears to have been in 
association with treatment for a viral illness and no 
diagnosis of hypertension was rendered during service.  There 
is also no competent evidence that hypertension was 
manifested to a compensable degree within one year following 
discharge from service.  Furthermore, there is no competent 
evidence or opinion to even suggest a medical relationship 
between the diagnosis of hypertension and service.

Moreover, while the medical evidence establishes that the 
Veteran has a current diagnosis of hypertension, the only 
medical opinion to address the question of medical nexus 
weighs against the claim as the February 2005 VA examiner 
stated that he found no evidence that the Veteran's 
hypertension had its onset in the military as the Veteran's 
hypertension was likely related to his obesity.

In addition to the medical evidence noted above, in 
adjudicating each claim on appeal, the Board has considered 
the assertions advanced by and on the Veteran's behalf.  
While the Veteran is competent to assert his symptoms, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laypersons without the 
appropriate medical training or expertise, neither the 
Veteran nor his representative is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the claims of service 
connection for dyshidrotic eczema of the hands and feet, 
claimed as a skin disorder; and hypertension, each to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App 49, 53-56 (1990).


ORDER

Entitlement to service connection for dyshidrotic eczema of 
the hands and feet, claimed as a skin disorder, to include as 
due to an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is not warranted.  
Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, is not 
warranted.  To this extent, the appeal is denied.


REMAND

In February 2005, the Veteran underwent a VA audiological 
examination.  The examination report reflects that the 
Veteran began to notice ringing in his ears in 1993 or 1992.  
The examiner opined that tinnitus is not the result of events 
during active military service, noting that tinnitus was 
noticed two years after separating from service.  At the 
Board hearing, the Veteran testified that he did not tell the 
VA examiner that his tinnitus began two years after service, 
and that the ringing in his ears began during his service 
during the Persian Gulf War, from January to May 1991.  In 
light of the discrepancy documented in the VA examination 
report and the hearing testimony with regard to the date of 
onset of the Veteran's tinnitus, and in light of the VA 
examiner's reliance on a post-two year date of onset in 
forming a negative etiological opinion, the Board finds that 
the Veteran should be afforded another VA audiological 
examination.

At the Board hearing, the Veteran also offered testimony 
contending that he was a combat Veteran and thus entitled to 
the 38 U.S.C.A. § 1154(b) presumption with regard to his 
claim of service connection for tinnitus disability.  With 
regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See id.  The Veteran's DD Form 214 reflects 
receipt of several medals, to include the Army Commendation 
Medal, Southwest Asia Service Medal with three battle stars, 
and Kuwaiti Liberation Medal.  The Veteran testified that he 
served as a forward observer for artillery, and that he 
participated in ground operations against enemy forces.

In light of the above, the Board has determined that the RO 
should make a determination as to whether the Veteran 
'engaged in combat' during his period of service in the 
Persian Gulf.  The RO should then make a specific finding as 
to whether the Veteran engaged in combat, per 38 U.S.C.A. § 
1154(b).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should undertake appropriate 
action to determine whether the Veteran 
'engaged in combat' per 38 U.S.C.A. § 
1154(b).

2.  The Veteran should be scheduled for a 
VA audiometric examination to ascertain 
the etiology of his claimed tinnitus 
disability.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's tinnitus 
disability is related to service, or any 
incident therein.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  The RO should, then, readjudicate the 
Veteran's claim of entitlement to service 
connection for tinnitus.  If applicable, 
the provisions of 38 U.S.C.A. § 1154(b) 
should be considered.  If the 
determination of this claim remains 
unfavorable to the Veteran, the RO must 
issue a supplemental statement of the 
case and provide him an opportunity to 
respond before this case is returned to 
the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


